Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Newman on 1/28/22.

				         Claims
14. (Currently Amended) A nonvolatile memory device comprising:
	a cell array including memory cells arranged in rows and columns;
	a page buffer configured to write data in the cell array or sense and store data
stored in the cell array;
	an on-chip scramble circuit, configured to randomize data to be written in the
cell array, to provide the randomized data to the page buffer or de-randomize data
output from the page buffer;
	an on-chip error correction circuit configured to perform error correction
decoding with respect to the sensed data including at least one codeword having first
data and at least first parity bit; and
	a control logic circuit configured to control the page buffer, the on-chip
scramble circuit, and the on-chip error correction circuit in response to a command or
control signal from an external device, wherein during a read operation, the control logic

page buffer is decoded by the error correction circuit and such that the error
correction decoded data is overwritten on the page buffer, and
	wherein the control logic circuit controls the on-chip scramble circuit such that
a de-randomization operation is performed when the error correction decoded data
including at least one codeword having second data derived from the first data and at
least one second parity bit derived from the at least one first parity bit is overwritten
on the page buffer is output.

18. (Currently Amended) The nonvolatile memory device of claim 14, further comprising: an
input/output buffer configured to output the de-randomized data from the on-chip
scramble circuit to the external device.

19. (Currently Amended) The nonvolatile memory device of claim 18, wherein the input/output
buffer outputs the de-randomized data in response to a read enable signal from the
external device.

        					     Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Sohn et al. – U.S. Pub. No. 2014/0217469) teaches: a memory device and a memory module, performing both an ECC operation and a redundancy repair operation. Further, repairing a single-bit error due to a ‘fail’ cell is done by the memory device using an ECC operation, and 
However, when read as a whole, the prior art does not teach: performing, by the on-chip ECC, an error decoding operation with respect to the sensed data including at least one codeword having first data and at least one first parity bit to generate error correction decoded data including at least codeword having second data derived from the first data and at least one second parity bit
derived from the at least one first parity bit and to overwrite the error correction decoded data onto the page buffer; and de-randomizing, the error correction decoded data stored in the page buffer, by the on-chip randomizer, by using a seed after the error decoding operation has completed.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
         1/28/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112